Citation Nr: 1615959	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-46 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include glaucoma.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an effective date earlier than September 15, 2008, for service connection for residuals of cold injuries of the feet based on clear and unmistakable error (CUE) in a June 22, 1982, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This appeal is before the Board of Veterans' Appeals (Board) from August 2007 and May 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in June 2014.  In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In a March 7, 2016, communication, the Veteran's representative requested a 30-day extension for the submission of new medical evidence.  As 30 days have passed since the date of the request, the Board will proceed with adjudication of the appeal on the merits.

Additional medical evidence was received from the Veteran's representative in February 2016, and was accompanied by a waiver of initial RO consideration of such evidence.  38 C.F.R. § 20.1304(c) 

The issue of service connection for a bilateral eye disability, to include glaucoma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDINGS OF FACT

1.  No low back disability began during service or is related to service in any other way.

2.  The claim for service connection for residuals of cold injuries of the feet was previously denied in a June 22, 1982, rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

3.  The Veteran has not established in any way that the correct facts, as they were known at the time of the June 22, 1982, rating decision denying service connection for residuals of cold injuries of the feet, were not before the RO, or that the statutory or regulatory provisions extant at that time were not correctly applied.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).

2.  The June 22, 1982, rating decision denying service connection for residuals of cold injuries of the feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2015).

3.  The June 22, 1982, rating decision denying service connection for residuals of cold injuries of the feet was not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a), 20.1403 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, such duties are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001)).  CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

Regarding the service connection claim on appeal, required notice was provided in a September 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  A VA examination was not obtained in connection with the service connection claim for a low back disability.  However, as discussed below, the evidence does not establish that the Veteran suffered any event, injury, or disease in service with which a current low back disability may be associated; this is a necessary requirement for procuring a VA examination.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, in sending the Veteran a September 2014 and April 2015 updated notice letters and obtaining his SSA records, the AOJ substantially complied with the Board's June 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his June 2009 notice of disagreement and January 2016 testimony before the Board, the Veteran asserts that he first began having back pain and problems in service, and that such problems have persisted to the present.  In his June 2009 notice of disagreement, he asserted that review of his service medical records would show treatment for his low back while he was stationed in Germany and that he had continued to use over the counter medication since his discharge.  During his January 2016 Board hearing, the Veteran stated that he received treatment for his back shortly after service, but that records of such treatment were not available.

Service treatment records, while reflecting treatment for complaints of eye problems, feet injuries, cough and cold, a leg nodule, headaches, and tooth ache, reflect no complaints or findings related to the back.  On December 1965 separation examination, there was a normal clinical evaluation of the spine and musculoskeletal system, and the Veteran denied having or having ever had arthritis, rheumatism, or swollen or painful joints, and reported no back problems.

VA treatment records reflect that November 2006 VA spine X-rays revealed normal lumbosacral spine series without evidence of acute injury or significant degenerative disease.  In June and July 2007, the Veteran was noted to have had a history of chronic low back pain.  Subsequent notes reflect VA chiropractic treatment, including an April 2010 note indicating a diagnosis of symptom description of low back pain, with pathology of mild degenerative disc disease and myofascial pain syndrome.  September 2014 VA X-rays revealed mild degenerative changes at L2-L3 and mild anterior wedging deformity of T12.

A February 2016 letter from a VA staff chiropractic physician reflects that the Veteran was seen in his clinic in December 2012 for complaints of lower back pain for the last 40 years.  It was noted that the Veteran stated that, while he was in service, during basic training, he incurred low back injuries from hand-to-hand combat training and during nightly exercises where he stepped/fell into fox holes.  It was further noted that the Veteran reported being seen in the local clinic but was told he would be placed on a waiting list and did not see the doctor, and that, at discharge from service, the medical checkout line was too long so he avoided it, stating that "everybody just wanted to go home."  The chiropractic doctor opined that the Veteran's lower back condition was at least as likely as not the result of injures that were described to him.  

However, the Board finds the opinion not to be probative, as it was not based on an inaccurate factual premise.  The examiner's opinion was based purely on the Veteran's own history of back injuries and problems approximately 50 years prior, including low back injuries from hand-to-hand combat training and during nightly exercises where he stepped/fell into fox holes during basic training, being seen in the local clinic but placed on a waiting list and not seeing a doctor, and avoiding the medical checkout line at his discharge from service.  As noted above, service treatment records reflect treatment for numerous complaints including eye problems, feet injuries, cough and cold, a leg nodule, headaches, and tooth ache, but reflect no complaints or findings related to the back.  Given the frequency with which the Veteran sought treatment for multiple other health concerns, varying in severity, the Board finds any assertion that he simply avoided medical treatment despite having noticeable, persistent back problems during service not to be credible.  The Board emphasizes that in view of the lack of competent or credible lay or medical evidence of an in-service event, injury, or disease affecting the back, the Board finds that the Veteran is not entitled to a VA examination.

Also, despite the Veteran's statement to the February 2016 chiropractic doctor that he avoided medical checkout at discharge, he received a separation examination, the report of which reflects a normal examination of the spine and that he reported no history or current complaints of any back problems.  Furthermore, any suggestion by the Veteran that he had back problems but received no in-service treatment is contradicted by his own statement in his June 2009 notice of disagreement that review of his service medical records would show treatment for his low back while he was stationed in Germany.



Thus, the Board finds the Veteran's vague assertions of in-service back injuries and problems approximately 40 years before any such complaints were ever medically documented not to be credible, and that the VA chiropractic doctor's February 2016 opinion, based entirely on such assertions, not to be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Finally, while the Veteran has been noted to have some degenerative disease of the spine, no such disease has been shown to manifest within a year of service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.  

Therefore, the evidence weighs against a finding that a low back disability began during service or is related to service in any other way.  Accordingly, service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  

III.  CUE

The RO denied service connection for residuals of cold injuries of the feet in a June 22, 1982, rating decision, sent to the Veteran on July 2, 1982, along with his rights to appeal the decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

On September 15, 2008, the Veteran filed another claim for "bilateral frost bite."  In an October 2010 rating decision, the Veteran was granted service connection for residuals of cold injuries of the left foot and right foot, each rated 20 percent, effective September 15, 2008.

The Veteran contends that the June 22, 1982, rating decision contained CUE in denying his claim, and that the effective date for the grant of service connection for residuals of cold injuries of the feet should be adjusted accordingly.  

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. §§ 3.104(a), 3.105(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

A prior decision contains CUE where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of CUE is based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see also 38 C.F.R. § 20.1403.

It is important to understand that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  An assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. 

In this case, the Veteran has not met the burden of establishing CUE in the June 22, 1982, rating decision.

The basis of the RO's June 22, 1982, denial of service connection for residuals of cold injuries of the feet was that, while service treatment records showed that the Veteran had been treated for a 1st degree cold injury during a January 23, 1965, during field exercise, after which he was treated with bed rest and elevation of feet and discharged to limited duty on February 11, 1965, separation examination showed no sequelae to cold injury to the feet, and there were no residuals of the injury on separation.  

As reflected in his January 2016 testimony, the Veteran asserts, initially, that he was never informed of the denial of his service connection claim in June 1982, as he had changed addresses.  

It is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Evidence of a claimant's nonreceipt of a VA decision alone does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  See Ashley, 2 Vet. App. at 309.  The burden is on the Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  See Hyson v. Brown 5 Vet. App. 262, 265 (1993).

In this case, on July 2, 1982, notice of the denial of the Veteran's claim was sent to his most recent address of record, although it contained very slight typos, which was the address listed on his March 1982 application for service connection benefits, and there is no indication that such notice was returned to VA as undeliverable or otherwise not properly sent.  In this regard, several additional letters were subsequently sent from VA to the Veteran at this address through September 1983 and also not returned as undeliverable.  The Board therefore finds that the presumption of regularity has not been rebutted in this case, and the Veteran is presumed to have properly been given notice of his June 1982 denial of service connection for residuals of cold injuries of the feet.

Also, as reflected in his January 2016 testimony, the Veteran asserts that, while the June 1982 RO decision was based in part on his separation examination findings, he was not provided an adequate separation examination.  However, neither the Veteran's January 2016 testimony, nor any other probative evidence, existed at the time of the June 22, 1982, rating decision, indicating that his separation examination was not adequate.  The Board understands the Veteran's argument that the evidence against his claim should not have been afforded probative value in the June 22, 1982, rating decision.  However, he has not established in any way that the correct facts, as they were known at the time of the June 22, 1982, rating decision, were not before the RO, or that the statutory or regulatory provisions extant at that time were not correctly applied.  Therefore, revision of a June 22, 1982, rating decision denying service connection for residuals of cold injuries of the feet on the grounds that it contained CUE is not warranted.






							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for a low back disability is denied.

An effective date earlier than September 15, 2008, for service connection for residuals of cold injuries of the feet based on CUE in a June 22, 1982, rating decision is denied.


REMAND

VA treatment records reflect assessments of end-stage primary open angle glaucoma of the right eye and advanced primary open angle glaucoma of the left eye.  Service treatment records reflect treatment for an eye problem in August 1965.  At the time, the Veteran complained of what felt like a foreign body inside the right eye for past few weeks; it was noted that drip was tried but did not work.  An August 1965 follow-up note reflects findings of a partially healed scar at the center of cornea, and it was noted that there might have been a possible foreign body no longer in the cornea.  

A September 2008 statement from a private ophthalmologist, Dr. T.K., reflects the opinion that that the Veteran had glaucoma in both eyes, right worse than left, that he had a history of eye irritation and decreased peripheral vision in the right eye since his military service in 1965, and that the Veteran's glaucoma was a chronic condition which seemed to have started early in 1965.  Also, an October 2009 letter from a Dr. H.V. indicates the opinion that the Veteran had an eye visit in 1964 while in the service and, at that point, even though he was complaining of both foreign body sensation and some decreased peripheral vision, he did not have a pressure check and was not seen by a medical doctor and that, because of this, a diagnosis of glaucoma might have been missed. 

In light of the above, the Veteran should be provided a VA examination to determine whether his current glaucoma might be related to his period of service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any bilateral eye disability, to include glaucoma.  After reviewing the claims file, to specifically include the September 2008 statement from Dr. T.K. and October 2009 letter from Dr. H.V., the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any bilateral eye disability, to include glaucoma, began during or is otherwise related to service, to include August 1965 treatment for an eye problem.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


